August 3, 2015




Jeffrey D. Kyle, Clerk
Third District of Texas
P.O. Box 12547
Austin, Texas 78711-2547
512-463-1733


RE: COA No. 03-15-00066-CR;
    Trial Court Cause No. D-1-DC-13-300338
    Shawn Danene Harty v. State of Texas


Dear Mr. Kyle,

I would respectfully request a 30-day extension. This is my first request for extension in the
above-entitled cause. I just received notice from the appellate attorney requesting the record.

Thank you for your time and attention to this matter. If you have any questions, please feel
free to call me at 512-854-9315 or by email at Kimberly.lee@co.travis.tx.us.


Sincerely,
Kimberly Lee
Official Court Reporter
147th District Court
Travis County, Texas
512-854-9315